DOWNIE, Judge,
specially concurring:
¶ 28 I concur with the majority’s analysis but write separately because the language of the plea agreement gives rise to the separation of powers concerns articulated by the superior court. The agreement provides, in pertinent part:
As a condition of any grant of probation in this matter, the Court shall include the following term of probation:
Defendant shall not buy, grow, possess, consume, or use marijuana in any form, whether or not Defendant has a medical marijuana card issued by the State of Arizona pursuant to AR.S. § 36-2801, et seq. (or its equivalent under another state’s laws).
(Emphasis added).
¶29 Other provisions of the plea agreement memorialize terms to which the parties have agreed (e.g., “Defendant agrees to make a factual basis for the change of plea;” “The parties stipulate that as to Count 5, Defendant must pay” certain fines/fees). In contrast, the so-called “marijuana provision” purports to bind the superior court — a non-party to the agreement.
¶ 30 The superior court’s concerns about the highlighted language can be ameliorated by including the marijuana provision (in appropriate cases) as an agreement between the parties. Although the language at issue is problematic, affirming the decision to strike the marijuana provision would elevate form over substance. Defendant clearly *308agreed to the term by signing the plea agreement.